DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-19 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites “the robotic load handling devices” in Line 8 of the claim.  Since Line 7 recites “one or more of robotic load handling devices” it is not clear if the “robotic load handling devices” are plural as recited in Line 8 or if they can be either singular or plural as recited in Line 7.  For examination purposes “the robotic load handling devices” in Line 8 is being interpreted as “the one or more robotic load handling devices”.
Claim 1 recites “rails or tracks” in Line 17 of the claim.  It is not clear if “tracks” is being used as another name for “rails” or if “tracks” is an entirely different item.  For examination purposes “tracks” is being interpreted as another name for “rails”.
Claim 1 recites “load handling devices” in Line 32 of the claim.  Since Line 7 recites “one or more of robotic load handling devices” it is not clear if the “load handling devices” are plural as recited in Line 32 or if they can be either singular or plural as recited in Line 7.  For examination purposes “the load handling devices” in Line 32 is being interpreted as “the one or more robotic load handling devices”.
Claim 11 recites “the robotic load handling devices”.  Since Line 7 of Claim 1 recites “one or more of robotic load handling devices” it is not clear if the “robotic load handling devices” are plural as recited in Claim 11 or if they can be either singular or plural as recited in Line 7 of Claim 1.  For examination purposes “the robotic load handling devices” in Claim 11 is being interpreted as “the one or more robotic load handling devices”.
Claim 14 recites “a refrigerated containers”.  It is not clear if “a refrigerated containers” is singular or plural.  For examination purpose “a refrigerated containers” is being interpreted as “a refrigerated container”.
Claim 18 recites the limitation “a container” in Line 4 of the claim.  Because of the use of the article “a”, it is not clear if “a container” is in addition to or referencing “a container” recited in Line 1 of Claim 18.  For examination purposes “a container” is being interpreted as “the container”.
The remaining claims are rejected because they depend on a rejected claim.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 18 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Benedict 2008/0213073 and in view of Philp 2010/0166530.
In Re Claim 18, as best understood, Benedict teaches moving a first vehicle means (TR, Fig. 8) including a container (C, Fig. 8) in to a first location (See Location where truck, TR is, Fig. 8) under a grid structure (66, 67, Fig.8); 											moving a load handling device (62, Fig. 8) to a first position on the grid structure, the first position being above the first location; (See Fig. 8) 								Moving the load handling device to a second position (position above storage 40, Fig. 1) on the grid structure, the second position located above a second location beneath the grid structure; and depositing the container to a second location (Storage 72, Fig. 1);
Benedict does not teach lifting, by a lifting means of the load handling device, the container from the first vehicle means in to the body of the load handling device.
However, Philp teaches lifting, by means of a load handling device (400), the container from the first vehicle means (300) into the body (600).  
It would have been obvious to one having ordinary skill in the art at the time the invention was made to add lifting from the first vehicle means into the body of the load handling device in the method of Benedict as taught by Philp in order to protect the container during transport.
In Re Claim 19, Benedict teaches the second location being a storage location (72). 
Allowable Subject Matter
Claims 1-17 would be allowable if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action.
Claim 20 is allowed.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:													Wang et al. and Aoki et al. teach lifts for lifting a container from a vehicle and into the body of the load handling device.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GLENN F MYERS whose telephone number is (571)270-1160. The examiner can normally be reached M-F 8-4 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Saul Rodriguez can be reached on 571-272-7097. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

GLENN F. MYERS
Examiner
Art Unit 3652



/GLENN F MYERS/               Examiner, Art Unit 3652